Citation Nr: 9921623	
Decision Date: 07/02/99    Archive Date: 08/04/99

DOCKET NO.  97 - 12 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to a rating in excess of  30 percent for 
postoperative residuals of a left knee injury with total knee 
replacement.

Entitlement to a rating in excess of 10 percent for service-
connected residuals of injury to the left superficial 
peroneal nerve.  

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  

(The issue of entitlement to waiver of recovery of an 
overpayment of Vocational Rehabilitation Subsistence 
Allowance benefits under  Title 38, U.S.C.A. Chapter 31 (West 
1991) is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to June 
1981.

In a June 1996 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to a rating in excess of 30 
percent for a left knee disability and denied an extension 
beyond May 1, 1994 for a convalescent rating.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court) (known as the United States Court 
of Veterans Appeals prior to March 1, 1999).  

While that case was in appellate status and pending before 
the Court, additional claims from the veteran were received 
at the RO and further adjudicative action was taken.  A 
rating decision of September 1996 granted service connection 
for residuals of injury to the left superficial peroneal 
nerve, evaluated as noncompensably disabling; denied the 
claims for a rating in excess of  30 percent for 
postoperative residuals of a left knee injury; for service 
connection for a low back disability as secondary to a 
service-connected left knee disability; and for a total 
rating based on individual unemployability due to service-
connected disabilities, and additional appeals were initiated 
with respect to those issues.  In an April 22, 1998 order, 
the Court determined that the issue of an extension of the 
appellant's convalescent rating had been abandoned on appeal.  
The Court further affirmed, vacated and remanded the issues 
before it as follows:  

The Court affirmed the Board's denial of the claim for a 
rating in excess of  30 percent for the veteran's left knee 
disability under  38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5256 (requiring ankylosis of the knee), 5261 (limitation of 
extension), and 5262 (impairment of tibia and fibula).  
However, the Court vacated the Board's decision to the extent 
that it failed to evaluate the veteran's left knee disability 
in light of the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis) and 5257 
(recurrent subluxation or lateral instability), calling 
attention to General Counsel Precedent Opinion 23-97, issued 
July 24, 1997, which authorized ratings under both Diagnostic 
Code 5003 and 5257 when a veteran experiences both arthritis 
and knee instability.  Because the veteran carries a 
diagnosis of both such conditions, the Court remanded the 
case for an initial adjudication by the RO consistent with 
those Diagnostic Codes.  See Karnas v. Derwinski,  1 Vet. 
App. 308, 312-313 (1991).

The Court's order further provided that a final decision by 
the Board following the remand ordered would constitute a new 
decision that, if adverse, might be appealed to the Court 
only upon the filing of a new Notice of Appeal with the Court 
not later than 120 days after the date of notice of the new 
Board final decision is mailed to the appellant.  

The record shows that the single issue remanded by the Order 
of the Court was before the Board under the original Docket 
Number  94 - 40 206.  The subsequently brought appeals are 
now pending before the Board under Docket Number 97 - 12 466.  

Pursuant to the Court's order of April 22, 1998, the Board 
remanded the case to the RO in December 1998 for an initial 
adjudication of the veteran's left knee disability to the 
limited extent ordered by the Court and in light of the 
provisions of 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5003 (degenerative arthritis) and 5257 (recurrent subluxation 
or lateral instability) (1998), and considering General 
Counsel Precedent Opinion 23-97.  

In addition, the Board issued a separate decision and remand 
order in December 1998 (under Docket No. 97 - 12 466), 
denying the appeal for a low back disability as secondary to 
a service-connected left knee disability, and remanding the 
remaining issues for further development and adjudicative 
actions as directed.  Those issues included a reopened claim 
for a rating in excess of  30 percent for postoperative 
residuals of a left knee injury; and claims for a compensable 
rating for service-connected residuals of injury to the left 
superficial peroneal nerve; for a total disability rating 
based on individual unemployability due to service-connected 
disabilities; and for entitlement to waiver of recovery of an 
overpayment of Vocational Rehabilitation Subsistence 
Allowance benefits under  Title 38, U.S.C.A. Chapter 31 (West 
1991).

The actions requested in the Board's December 1998 decision 
and remand order have been satisfactorily completed except as 
noted below, and the issues of a rating in excess of  30 
percent for postoperative residuals of a left knee injury; a 
compensable rating for residuals of injury to the left 
superficial peroneal nerve; and for waiver of recovery of an 
overpayment of Vocational Rehabilitation Subsistence 
Allowance benefits under  Title 38, U.S.C.A. Chapter 31 (West 
1991) are now before the Board for further appellate 
consideration.  Upon completion of the RO review, a rating 
decision of January 1999 granted a separate rating of  20 
percent under DC 5010-5261 for limitation of extension of the 
left knee due to arthritis; granted a temporary total (100%) 
percent rating under  38 C.F.R. § 4.30 based on surgery and 
convalescence (left total knee replacement) from July 1998; 
assigned a schedular 100 percent schedular evaluation under 
Diagnostic Code 5055 (knee replacement, prosthesis), 
effective November 1, 1998; and assigned a 30 percent 
evaluation under Diagnostic Code 5055, effective November 1, 
1999, pending further examination.  

Further, the rating decision of January 1999 granted an 
increased rating of 10 percent for the veteran's service-
connected left superficial peroneal nerve injury under  
38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8722 (1998).  The 
veteran's appeal for the maximum possible rating for that 
disability continues pursuant to  AB v. Brown,  6 Vet. App. 
35, 38 (1993) (Where a claimant has filed a NOD as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, . . .does not abrogate the pending 
appeal).  Cf. Swan v. Derwinski,  1 Vet. App. 20, 20-23 
(1990).
and granted an increased evaluation of 10 percent for injury 
to the left peroneal nerve under  38 C.F.R. Part 4, § 4.124a, 
Diagnostic Code 8722 (1998). 

The Board finds that the RO's initial adjudication of the 
issue of a separate rating for arthritis under Diagnostic 
Codes 5003 and 5257 and its subsequent grant of a separate 
rating for arthritis under the provisions of Diagnostic Codes 
5010 and 5261; and under the authority of General Counsel 
Precedent Opinion 23-97 constitutes a complete grant of the 
appeal for an increased rating for postoperative residuals of 
left knee disability under the provisions of  38 C.F.R. Part 
4, § 4.71a, Diagnostic Codes 5003 and 5257 (i.e., entitlement 
to a separate rating for left knee arthritis).  That 
conclusion is unaffected by the determination of the RO that 
evaluation under Diagnostic Codes 5010 and 5261, rather than 
5003 and 5257, would more appropriately reflect the criteria 
utilized in assigning the separate rating based for 
arthritis.  See General Counsel Precedent Opinion 9-98 
(VAOPGCPREC 9-98), issued August 14, 1998.  The Board finds 
that the sole issue remanded by the Court has been resolved 
in the appellant's favor.  Accordingly, no further action by 
the Board is required as to the limited issue remanded by the 
Court for initial adjudication by the RO, i.e., the claim for 
an increased rating for postoperative residuals of a left 
knee injury under the provisions of  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes 5003 and 5257 and the General 
Counsel Precedent Opinion 23-97, docketed under Docket No. 94 
- 40 206, and the only remaining issues on appeal are 
docketed under Docket No. 97 - 12 466.  

Following the rating decision of January 1999, the RO issued 
a Supplemental Statement of the Case setting forth all 
actions taken, the evidence considered, the pertinent law and 
regulations, and the reasons and bases for its 
determinations. 

The veteran's attorney undertook to file a Notice of 
Disagreement with respect to the 20 percent evaluation 
assigned the veteran's limitation of extension of the left 
knee due to arthritis under Diagnostic Codes 5010 and 5261, 
and the increased evaluation of 10 percent assigned for 
injury to the left peroneal nerve under Diagnostic Code 8722.  
The issue of an increased rating for injury to the left 
peroneal nerve, now evaluated as 10 percent disabling, was 
already in appellate status under Docket No. 97 - 12 466, and 
remains in proper appellate status.  There can be only one 
valid Notice of Disagreement as to a particular claim, 
extending to all subsequent RO and Board decisions until a 
final RO or Board decision has been rendered in that matter , 
or the appeal has been withdrawn by the claimant.  Hamilton 
v. Brown,  4 Vet. App. 528, 538 (1993).  However, the Notice 
of Disagreement as to the issue of a rating in excess of 20 
percent for limitation of extension of the left knee due to 
arthritis under Diagnostic Codes 5010 and 5261 requires 
issuance of a Supplemental Statement of the Case specifically 
addressing that issue.  That and other matters are more fully 
addressed in the Remand portion of this decision.  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities cannot be determined while additional claims of 
entitlement to service connection for various disabilities 
and for increased ratings for service-connected disabilities 
remain pending and unresolved.  Accordingly, that issue is 
Remanded to the RO for further adjudicative action upon 
completion of its review of the increased rating issues 
currently on appeal.  

A rating decision of September 1997 denied entitlement to 
service connection for an eye condition, for migraine 
headaches, and for a cervical spine disability.  In September 
1997, the veteran submitted a Notice of Disagreement with 
respect to those determinations.  Although a Statement of the 
Case was issued in January 1998 addressing the issues of 
entitlement to service connection for an eye condition, for 
migraine headaches, and for a cervical spine disability, no 
Substantive Appeal (VA Form 9) has been submitted as to those 
issues and the rating decision of September 1997 denying 
those claims has become final. 

In September 1997, during the pendency of this appeal, the RO 
received a request for a local hearing along with a 
"motion" from the veteran's attorney to subpoena for 
appearance at the hearing a VA physician, a private 
neurologist, and an RO rating specialist who signed rating 
decisions pertaining to the claims on appeal, asserting that 
those individuals had information relevant to the veteran's 
claims.  It was specifically requested that the hearing not 
be scheduled "until those individuals were able to attend."  
The Board notes that the veteran and his attorney had 
previously been provided copies of the examination reports 
from those physicians and copies of rating decisions prepared 
by the VA rating specialist.

An October 2, 1997 letter from the RO Adjudication Officer to 
the veteran's attorney informed him that such motions would 
generally not be honored absent evidence of extremely unusual 
circumstances.  It was further noted that VA hearings are ex 
parte in nature and non-adversarial, and that there were no 
provisions for cross examination.  The veteran's attorney was 
informed that, if he still desired to have a personal 
hearing, he should advise the RO so that such hearing could 
be scheduled.  

An October 10, 1997 letter from the veteran's attorney 
asserted that the veteran had been denied a hearing at the RO 
on October 2, 1997, and wanted to appeal that denial.  A 
reply from the VA Office of the District Counsel, Lincoln, 
Nebraska, dated October 11, 1997, stated, in pertinent part, 
that the power to issue subpoenas under  38 U.S.C.A. § 5711 
(West 1991) and  38 C.F.R. §§ 3.103 and 20.712 was 
discretionary with the Secretary of Veteran's Affairs and 
that a refusal to issue a subpoena was appealable to the 
Board.  It was further noted that the attorney's letter had 
specified that the requested hearing not be scheduled until 
those individuals were able to attend.  

Thereafter, a January 21, 1998 letter from the RO 
Adjudication Officer to the veteran's attorney stated that 
the RO would not subpoena VA employees who participated in 
the adjudication of a claim for benefits except in the most 
unusual of circumstances, and that no such circumstances had 
been indicated in this case or in other cases in which the 
veteran's attorney had made similar requests.  He was advised 
that hearings would continue to be scheduled upon his 
request; however, barring evidence of unusual circumstances, 
subpoenas would not be issued for VA employees.  Further, he 
was informed that if a hearing were scheduled and not 
attended by his client or himself, the record would be 
annotated to that effect and the pending appeal processed as 
normal.  

Based upon review of the claims file, the RO hearing, 
although scheduled, apparently was not held.  Since the 
veteran's attorney essentially requested an RO hearing that 
was contingent upon the subpoenas being issued, and no such 
subpoenas were in fact issued, the Board finds that there is 
no pending request for a hearing.  That is, since a subpoena 
was denied, the basis for the hearing request no longer 
exists.  Although such requests for a subpoena from the Board 
may be filed with an RO pursuant to  38 C.F.R. § 20.711 
(1998), the motion was clearly entered with respect to an RO 
hearing, not a Board hearing.  The veteran has specifically 
declined to have a hearing before the Board on the VA Forms 9 
submitted in March 1997, in October 1997, and in March 1998, 
and nothing in the claims file indicates that a Board hearing 
is sought.  Therefore, the Board finds that there is no 
pending motion before it for a subpoena to be issued, 
pursuant to  38 C.F.R. § 20.711, and thus no action need be 
taken at the appellate level with respect to the September 
1997 motion.  See  38 C.F.R. § 20.711(a), (c) (1998).  To the 
same point, the veteran's attorney undertook to appeal the 
denial of a personal hearing, not the issuance of subpoenas.  
Since there has been no denial of a personal hearing at the 
RO, there is no basis for an appeal. 

In an August 1998 letter, the veteran's attorney requested 
that the RO obtain a copy of an August 4, 1998, deposition 
taken from David Meyers, MD, of Kearney Bone and Joint 
Clinic, as well as a copy of an August 5, 1998 deposition to 
be taken from an unidentified physician, alleging that such 
were relevant to the veteran's claims for increased ratings 
for his service-connected disabilities and the limited issue 
remanded by the Court.  The Board notes that the depositions 
in question were taken pursuant to a civil action brought by 
the veteran against the U. S. Government pursuant to  28 
U.S.C.A. § 1346(b), and which was dismissed by the United 
States District Court for the District of Nebraska on 
November 5, 1998 due to settlement or compromise under  28 
U.S.C.A. § 2677.  

While the veteran's attorney alleges that such documents are 
relevant to the issue raised on remand by the Court, i.e., a 
separate rating for arthritis under Diagnostic Codes 5003 and 
5257, he has made no showing of such relevance beyond the 
bare assertion.  Neither has there been any showing of 
relevance to other issues now in appellate status before this 
Board.  Further, since he asks that he be provided copies of 
the documents in question, it is clear that he has no 
knowledge of their content and thus no basis for his 
assertions of relevance.  The Board finds that, apart from 
the fact that the record already contains a four-page report 
from Dr. Meyers, dated in April 1998 and addressing 
postoperative residuals of the veteran's left knee surgeries, 
the appellant's attorney has not sufficiently alleged how the 
depositions cited are relevant to the limited issue of 
entitlement to a separate rating for arthritis under 
Diagnostic Codes 5003 and 5257.  That issue, remanded by the 
Court for initial adjudication by the RO, turns on the 
demonstrated and diagnosed presence of both left knee 
arthritis and lateral instability (in addition to limitation 
of extension under DC 5261), not upon any issue of negligence 
or causation.  The Boards further finds that the matters 
which are the subject of the depositions in question have 
been settled between the parties upon payment of the sum of  
$35,000. and the provision to the veteran of a total left 
knee replacement and rehabilitative therapy at VA expense; 
and the case dismissed with prejudice.  In the absence of any 
showing that the depositions identified above are relevant to 
any issue currently in appellate status before this Board, 
the Board finds no basis for obtaining and entering the cited 
documents into this record.  

The Board further notes that in February 1998, the veteran 
submitted a VA Form 9 in which he claimed benefits under the 
provisions of  38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) 
for additional disability of the left knee and lower leg due 
to VA treatment.  No action has been taken with respect to 
that informal claim because an October 18, 1996 letter from 
the veteran's attorney stated that "[the veteran] currently 
has an active administrative TORT suit naming [a VA] 
physician, . . . ." and a May 13, 1997 letter from an 
Assistant Regional Counsel to the RO Adjudication Officer 
stated that "[The veteran] has filed a tort claim for 
alleged negligent high tibial osteotomy (HTO) surgery, 
performed on his left knee, at the VAMC Lincoln, Nebraska, 
for a service-connected injury."  As no further action could 
be taken by the RO with respect to the issue of benefit 
entitlement under the provisions of  38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) while the indicated federal tort claim 
proceeding remained pending and unresolved, that claim was 
referred to the RO for necessary steps to determine the 
current status of that proceeding. 

Evidence recently added to the claims folder shows that on 
November 5, 1998, the veteran entered in to a compromise and 
settlement of his tort claim filed against the U. S. 
Government under the terms of which he received the sum of 
$35,000 and VA agreed to pay the costs of his September 1998 
total knee replacement and rehabilitative therapy.  This 
compromise settlement did not abrogate the veteran's right to 
pursue claims of injury or disability related to the subject 
matter of that complaint currently filed with the Department 
of Veteran's Affairs.  As the claim for benefit entitlement 
under the provisions of  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998) has not been adjudicated by the RO, that matter 
is referred to the RO for appropriate development and 
adjudication.  If the appellant is in possession of any 
evidentiary material which he believes to be relevant to that 
issue, he is advised that the submission of such evidence to 
the RO may assist him in his claim.

During the pendency of these appeals, the appellant and his 
attorney have raised a number of objections, couched as 
issues, apparently applying to all disability claims 
currently at issue.  These include requests for a thorough 
and contemporaneous examination, adequate reasons and bases, 
and an advisory/independent medical opinion.  The Board notes 
that, as to all medical issues currently in appellate status, 
the veteran has been afforded thorough and contemporaneous 
examinations.  It is further noted that the appellant has 
refused to appear for scheduled VA examinations on a number 
of occasions, most notably in letters from his attorney dated 
in September 1996, in October 1996, in February 1997, in 
April 1997, and in February 1998.  The Board finds that the 
current reports of private and VA examinations contained in 
the record reflect that the examiners recorded the past 
medical history, noted the veteran's current complaints, 
conducted a physical examination, and offered an assessment 
of disability.  For these reasons, the Board finds that the 
medical evidence of record, including the private and VA 
examinations, is adequate for rating purposes and to resolve 
questions of service connection.  

The issue of "entitlement to adequate reasons and bases" is 
an ancillary issue to the veteran's underlying claims of 
entitlement to service connection and for increased ratings 
for the disabilities at issue; it is not a separately 
appealable issue.  The adequacy of the reasons and bases of 
the decision denying a benefit may be contested only as part 
of an appeal on the merits of the decision rendered on the 
primary issue.  

"A determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction."  38 C.F.R. § 3.328 (1998).  
While in September 1997 the RO erroneously entered a 
Statement of the Case on the issues of a new examination and 
an independent medical opinion, it was not required to do so, 
as the issue of entitlement to an independent or advisory 
medical opinion is an ancillary issue to the veteran's 
underlying claim of entitlement to service connection for the 
disabilities at issue and is not a separately appealable 
issue.

The assertion of inadequacy of a VA examination is not a 
basis for an independent medical opinion.  38 C.F.R. § 3.328 
provides that, when warranted by the medical complexity or 
controversy involved in a pending claim, an advisory medical 
opinion may be obtained from one or more medical experts who 
are not employees of VA.  Approval shall be granted only upon 
a determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  

With regard to the veteran's contention that an independent 
medical examination is warranted because the doctrine of 
reasonable doubt has not been applied, the Board would point 
out that  38 C.F.R. § 3.328 does not include a discussion of 
the doctrine of reasonable doubt as the criteria in 
determining whether an independent medical opinion is 
warranted.  38 C.F.R. § 3.328 specifically provides that an 
advisory medical opinion may be obtained when the medical 
complexity or controversy involved warrant such opinion. 

With regard to this contention that an independent medical 
examination is warranted due to the medical complexity of the 
case, neither the veteran nor his representative has alleged 
in what manner the evidence is of such medical complexity or 
controversy so as to warrant such opinion.  Again,  38 C.F.R. 
§ 3.328 provides that, when warranted by the medical 
complexity or controversy involved in a pending claim, an 
advisory medical opinion may be obtained from one or more 
medical experts who are not employees of VA.  Approval shall 
be granted only upon a determination by the Compensation and 
Pension Service that the issue under consideration poses a 
medical problem of such obscurity or complexity, or has 
generated such controversy in the medical community at large, 
as to justify solicitation of an independent medical opinion.  
In light of the Board's finding that t the veteran and his 
attorney have not sufficiently alleged how the medical 
evidence in this case is complex or controversial, and the 
further finding that neither is competent to make a 
"medical" decision whether the medical evidence is 
"complex" or "controversial", an independent or advisory 
medical examination is not warranted. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  Prior to the veteran's left total knee arthroplasty in 
September 1998, the veteran's service-connected left knee 
disability, diagnosed as postoperative residuals of recurrent 
meniscectomy, medial meniscectomy left knee, arthrotomy and 
excision of suprapatellar plica, resection of medial femoral 
condylar ridge, left; upper tibial osteotomy was evaluated as 
30 percent disabling under  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5257 based on primary manifestations of 
recurrent subluxation or lateral instability productive of 
severe left knee impairment.  

3.  Subsequent to the veteran's left total knee arthroplasty 
in September 1998, the veteran's service-connected left knee 
disability was evaluated as 100 percent disabling under the 
provisions of  38 C.F.R. Part 4, § 4.30; effective November 
1, 1998, that disability was assigned a 100 percent schedular 
evaluation under the provisions of  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5055; and effective November 1, 
1999, that disability was assigned a prospective 30 percent 
schedular evaluation under the provisions of  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5055 pending a future examination 
to ascertain residual disability; those evaluations represent 
the maximum possible ratings based upon the current medical 
evidence.  

4.  A separate evaluation for limitation of extension of the 
left leg due to arthritis, rated as 20 percent disabling, was 
assigned effective July 1, 1997.

5.  A separate evaluation for residuals of a left superficial 
peroneal injury, rated as 10 percent disabling, is in effect 
from April 16, 1996.

6.  The veteran's service-connected residuals of a left 
superficial peroneal injury are currently manifested by a 
neuralgia equivalent to no more than moderate incomplete 
paralysis of the left superficial peroneal nerve.  

7.  The assignment of a separate rating for left knee 
disability under the provisions of  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5262 is not warranted.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of  30 
percent for postoperative residuals of a left knee disability 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1998);  38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.40, 4.45, 
4.71a, 4.59, Diagnostic Codes 5257 (1998) (prior to September 
1998);  38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5055 (1998) (subsequent to September 1998).  

2.  The schedular criteria for a rating in excess of 10 
percent for residuals of injury to the left superficial 
peroneal nerve are not met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 1998);  38 C.F.R. § 3.321(b)(1), Part 4, 
§§ 4.123, 4.124, 4.124a, Diagnostic Code 8722 (1998).

3.  Assignment of a separate rating for left knee disability 
under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5262 would violate the prohibition against 
pyramiding under  38 C.F.R. Part 4, § 4.14.  38 U.S.C.A. 
§ 1155, 5107(a) West 1991 & Supp.1998;  38 C.F.R. Part 4, 
§§ 4.14, 4.71a, Diagnostic Code 5262 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims for increased 
ratings for his service-connected postoperative residuals of 
a left knee disability and residuals of injury to the left 
superficial peroneal nerve are plausible and are thus "well 
grounded" within the meaning of  38 U.S.C.A. §  5107(a) 
(West 1991).  A claim for an increased rating is generally 
well grounded when the appellant indicates that he has 
suffered an increase in disability.  Proscelle v. Derwinski,  
2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 
(1997).  We further find that the facts relevant to those 
issues have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
those claims has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991).  In that connection, we note that the RO has obtained 
relevant evidence from all sources identified by the veteran, 
that he has been afforded a personal hearing at the RO in 
December 1994, and that he underwent private and VA 
orthopedic, neurologic, radiographic and electrodiagnostic 
examinations in connection with his claims in May 1996, in 
December 1996, in February 1998, in April 1998, and in May 
1998.  On appellate review, the Board sees no areas in which 
further development might be productive.

As previously noted, a prior Board decision of June 1996 
denied the veteran's appeal for a rating in excess of  30 
percent for postoperative residuals of a left knee injury, 
and the veteran appealed that decision to the Court.  In an 
April 22, 1998 order, the Court affirmed the Board's denial 
of the claim for a rating in excess of  30 percent for the 
veteran's left knee disability under  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes 5256 (requiring ankylosis of the 
knee), 5261 (limitation of extension), and 5262 (impairment 
of tibia and fibula).  However, the Court vacated the Board's 
decision to the extent that it failed to evaluate the 
veteran's left knee disability in light of the provisions of  
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5003 
(degenerative arthritis) and 5257 (recurrent subluxation or 
lateral instability), calling attention to General Counsel 
Precedent Opinion 23-97, issued July 24, 1997, which 
authorized ratings under both Diagnostic Code 5003 and 5257 
when a veteran experiences both arthritis and knee 
instability. 

Upon completion of the RO review, a rating decision of 
January 1999 granted, inter alia, a separate rating of 20 
percent under DC 5010-5261 for limitation of extension of the 
left knee due to arthritis, effective July 1, 1997; granted a 
temporary total (100%) percent rating under  38 C.F.R. § 4.30 
based on surgery and convalescence (left total knee 
replacement) from July 1998 through October 1998; granted a 
100 percent schedular evaluation under Diagnostic Code 5055 
(knee replacement, prosthesis), effective in November 1998; 
and assigned a prospective 30 percent rating for left knee 
disability under Diagnostic Code 5055 (knee replacement, 
prosthesis), effective in November 1999, pending a future 
examination.  

The Board finds that the RO's initial adjudication of the 
remanded issue of a separate rating for instability and 
arthritis under Diagnostic Codes 5003 and 5257 and its 
subsequent grant of a separate rating for arthritis under the 
provisions of Diagnostic Codes 5010 and 5261 and under the 
authority of General Counsel Precedent Opinion 23-97 
constitutes a complete grant of the appeal for an increased 
rating for postoperative residuals of left knee disability 
under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5003 and 5257 (i.e., entitlement to a 
separate rating for left knee arthritis).  That conclusion is 
unaffected by the determination of the RO that evaluation 
under Diagnostic Codes 5010 and 5261, rather than 5003 and 
5257, would more appropriately reflect the criteria utilized 
in assigning the separate rating based for arthritis.  See 
General Counsel Precedent Opinion 9-98 (VAOPGCPREC 9-98), 
issued August 14, 1998.  The Board finds that the sole issue 
remanded by the Court has been resolved in the appellant's 
favor.  Accordingly, no further action by the Board is 
required as to the limited issue remanded by the Court for 
initial adjudication by the RO, i.e., the claim for a 
separate rating for arthritis of the left knee under the 
provisions of  38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5003 and 5257 and the General Counsel Precedent Opinion 23-
97.  

Based upon the foregoing, the Board finds that its prior 
decision of June 1996 denying entitlement to a rating in 
excess of 30 percent for a left knee disability was upheld by 
the Court in its April 22, 1998 order and is final except to 
the extent that it failed to consider entitlement to a 
separate rating based on instability and arthritis under 
Diagnostic Codes 5003 and 5257.  The rating decision of 
January 1999 granted the separate rating for arthritis sought 
by the appellant based on limitation of extension due to 
arthritis under Diagnostic Codes 5010 and 5261, resolving 
that issue in the appellant's favor.  Accordingly, the 
Board's decision of June 1996 is final as to the evidence 
then considered.  

While that case was in appellate status and pending before 
the Court, additional claims from the veteran were received 
at the RO and further adjudicative action was taken.  A 
rating decision of September 1996 granted service connection 
for injury to the left superficial peroneal nerve as 
secondary to the veteran's service-connected left knee 
disability, evaluated as noncompensably disabling; and denied 
the claims for a rating in excess of  30 percent for 
postoperative residuals of a left knee injury; for service 
connection for a low back disability as secondary to a 
service-connected left knee disability; and for a total 
rating based on individual unemployability due to service-
connected disabilities.  Timely appeals were initiated with 
respect to those issues.  As noted, the claim for service 
connection for a low back disability as secondary to a 
service-connected left knee disability was denied by Board 
decision of December 6, 1998, and the claim for a total 
rating based on individual unemployability due to service-
connected disabilities is addressed in the Remand portion of 
this decision.  

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the disabilities 
currently at issue.  Except as specifically noted, the Board 
has found nothing in the historical record which would lead 
to the conclusion that the most current evidence of record is 
not adequate for rating purposes.  Moreover, the case 
presents no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to that disability.

Briefly, the record shows that in June 1976, prior to service 
entry, the veteran sustained a torn medial meniscus of the 
left knee.  During hospitalization and surgery at St. 
Elizabeth's Hospital, an arthrotomy revealed osteochondritis 
dessicans of the medial femoral condyle, and he underwent a 
left medial meniscectomy, saucerization of the 
osteochondritic cavity, and removal of an osteochondroma.  He 
reinjured his left knee in 1979 while on active duty, 
underwent removal of the left lateral meniscus, and had 
postservice left knee surgeries at VA medical facilities 
during hospitalizations in July and August 1982, in October 
1982, and from December 1982 to January 1983.  A rating 
decision of February 1983 granted service connection for 
postoperative residuals of left lateral meniscectomies with 
history of medial meniscectomy, left knee, evaluated as 20 
percent disabling from July 1982 under  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5257.

Following VA orthopedic examinations in October 1983, 
December 1984, and in January 1987, a rating decision of 
February 1987 reduced the evaluation for the veteran's left 
knee disability from 20 percent to 10 percent disabling, 
effective in May 1987.  

In February 1994, the veteran underwent arthroscopy and an 
upper tibial osteotomy of the left knee at a VA medical 
facility, and was subsequently dismissed to ambulatory care.  
He was readmitted in March 1994 with complaints of persistent 
pain over the medial proximal tibia and redness and swelling 
around the incision. Evidence of a staph infection was noted.  
The diagnosis was painful retained hardware, and the hardware 
was removed. 

In March 1994, the veteran claimed entitlement to a rating in 
excess of 10 percent for his service-connected left knee 
disability.  A rating decision of June 1994 denied that 
claim, and the veteran initiated an appeal.  

[The Board notes that although the veteran's appeal initially 
included the additional issue of entitlement to a temporary 
total disability rating based on surgery and convalescence 
under the provisions of  38 C.F.R. Part 4, § 4.30 subsequent 
to May 1, 1994, that issue was abandoned on appeal and will 
not be discussed].

A rating decision of August 1994 granted a temporary total 
disability rating under the provisions of  38 C.F.R. Part 4, 
§ 4.30; then assigned an increased schedular evaluation of 20 
percent for the veteran's left knee disability, rated as 
postoperative residuals of recurrent meniscectomy, medial 
meniscectomy, left knee, arthrotomy and excision of 
suprapatellar plica, resection of medial femoral condylar 
ridge, left; upper tibial osteotomy under  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5257, effective in May 1994.  

In November 1994, the veteran underwent an opening wedge 
proximal tibial osteotomy and iliac bone graft of the left 
knee at a VA medical facility to correct excessive genu 
valgum and gonarthritis resulting from the prior tibial 
osteotomy in February 1994.  

A personal hearing was held before a Hearing Officer at the 
RO in December 1994.  The veteran testified as to his 
numerous left knee surgeries and the industrial impairment 
resulting therefrom.  In his testimony, he raised for the 
first time the issue of entitlement to a total disability 
rating based on unemployability under 38 C.F.R. Part 4, 
§ 4.16.  A transcript of the testimony is of record.  No 
action was taken with respect to the claim for a total 
disability rating based on unemployability.  

A Hearing Officer's decision of February 1995 determined that 
a temporary total rating was warranted from February 16, 1994 
through April 30, 1994; that an increased schedular 
evaluation of 30 percent was warranted from May 1, 1994 
through September 18, 1994; and that a reduced schedular 
evaluation of 20 percent was warranted effective March 1, 
1995.  

A VA hospital summary, dated in August 1995, shows that the 
veteran underwent removal of surgical hardware placed during 
his corrective high tibial osteotomy performed in November 
1995.  

Following VA orthopedic examination in November 1995, a 
rating decision of December 1995 granted an increased rating 
of 30 percent for the veteran's left knee disability, 
effective March 1, 1995.  That determination was upheld by 
Board decision of June 1996, and subsequently upheld by the 
Court in its April 22, 1998 order.  

The foregoing constitutes the record at the time of the Board 
decision of June 1996 and considered by the Court in its 
decision of April 22, 1998.

Thereafter, a VA hospital summary, dated in March 1996, 
showed that the veteran was admitted with complaints of a 
painful left knee and findings of moderate suprapatellar 
effusion and tenderness along the medial joint line.  His 
knee was stable.  He underwent arthrotomy and synovectomy of 
the left knee.  The diagnoses were synovitis and early 
osteoarthritis, left knee; status post arthrotomy and 
synovectomy, left knee.  

VA outpatient clinic records dated in April 1996 show that 
the veteran was referred to the orthopedic outpatient clinic 
for range of motion exercises, and told not to return to work 
for four months.  He was found to have symptoms of left 
peroneal [nerve] involvement.  While the veteran was reported 
to have only a moderate diffusion, there was very definite 
pressure on the peroneal nerve.  The examiner expressed the 
intention of obtaining magnetic resonance imaging (MRI) of 
the left knee, as well as electromyographic (EMG) testing of 
the left peroneal nerve.  Outpatient records dated in April 
1996 show that the veteran used bilateral crutches, and wore 
a long leg brace.  There was good patellar alignment, minimal 
effusion, and his left knee was 1 cm. larger in circumference 
that the right.  Both quadriceps and hamstring weakness was 
noted on the left as compared to the right, and range of left 
knee motion was 10 degrees less than full extension and to 78 
degrees on flexion. 

In April 1996, the veteran submitted an Application for 
Increased Compensation Based on Unemployability (VA Form 21-
8940), stating that he was currently unable to work more than 
25 hours per week.  

In a Statement in Support of Claim received in April 1996, 
the veteran claimed service connection for a low back 
disability, neuropathy of the left foot and low back, and a 
left ankle drop, each claimed as secondary to his service-
connected left knee disability.  

A report of MRI scan of the left knee, conducted in May 1996, 
disclosed a relatively large area of osteochondritis 
dessicans involving the inferolateral aspect of the medial 
femoral condyle; large joint effusion; metal artifacts; 
severe degenerative changes, particularly involving the 
medial compartment; and increased signal involving the medial 
femoral condyle in a diffuse fashion with findings consistent 
with edema within the trabecular bone.  The posterior 
collateral ligament appeared intact, while the anterior 
collateral ligament was difficult to evaluate.  

VA outpatient treatment notes dated in May 1996 show that the 
veteran continued to complain of left knee pain at the 
lateral joint line.  Examination revealed tenderness and a 
bony prominence at the superior articular border of the 
lateral margin of the tibia, with possible impingement on 
flexion and extension.  Further outpatient surgery to remove 
that bony prominence was suggested.  

A May 1996 VA fee-basis neurological examination report from 
Richard C. Sposato, MD, a private neurologist, cited the 
veteran's complaints of discomfort in his back, numbness 
along the lateral aspect of his proximal left leg, a tendency 
to trip, and difficulty picking up his left foot.  EMG 
studies revealed a decrease in amplitude of the compound 
motor action potential, described as borderline.  In 
addition, there was failure to obtain a sensory nerve action 
potential for the left superficial peroneal nerve as compared 
to the right, as well as definite but mild EMG changes with 
both a demyelinating and an axonal component.  There was no 
truncal or limb ataxia on walking and on fine repetitive 
movements.  Motor strength in the extensor halluces and 
extensor digitorum on the left were weaker than on the right, 
but strength of resistance to eversion was equal, 
bilaterally.  Sensory examination was reportedly normal to 
position, vibration, and pinprick in the limbs, and deep 
tendon reflex was absent in the left knee .  The veteran was 
said to have a mild-minimal injury to the left peroneal 
nerve.  

Private treatment records from Thomas M. Heiser, MD, and 
Patrick E. Clare, MD, of Nebraska Orthopaedic and Sports 
Medicine, P.C., dated in July and August 1996, show that on 
their examinations the veteran was found to have marked 
atrophy of the left thigh with mild effusion, limitation of 
left knee motion from -15 degrees on extension to 85-90 
degrees on flexion, evidence of multiple incisions of the 
knee, a palpable spur laterally, limited mobility of the 
patella in all directions, patellar tenderness, and X-ray 
evidence of severe degenerative changes with loss of joint 
space medially and laterally, evidence of a previous 
osteotomy, significant sclerosis, and elevation of the 
anterior half of the tibial plateau thought to be 
contributing to limiting left knee extension.  A left total 
knee arthroplasty was recommended.  

In a Report of Contact (VA Form 119), dated in August 1996, 
the veteran stated that he was still unable to work full 
time; that he was seeing two private physicians, Drs. Heiser 
and Clare; and that they were considering a total left knee 
replacement.  

Additional VA orthopedic and neurological examinations of the 
veteran were scheduled in September 1996.  A letter from the 
veteran's attorney, received at the RO in September 1996, 
stated that the veteran refused to report for the scheduled 
examinations and that the veteran had been advised of his 
potential liability regarding failure to appear for the 
scheduled examinations.  The veteran subsequently failed to 
report for the scheduled VA examinations.

A rating decision of September 1996 granted service 
connection for a left superficial peroneal nerve injury as 
secondary to the veteran's service-connected left knee 
disability, evaluated as noncompensably disabling from April 
16, 1996; granted a temporary total disability rating based 
on hospitalization and convalescence under 38 C.F.R. Part 4, 
§ 4.30 from March 14, 1996 to August 30, 1996; denied a 
rating in excess of 30 percent for the veteran's left knee 
disability; denied service-connection for a back disability 
as secondary to the veteran's service-connected left knee 
disability; and denied entitlement to a total disability 
rating based on unemployability under 38 C.F.R. Part 4, 
§ 4.16.  That determination constituted a complete grant of 
the claims for neuropathy of the left foot and a left ankle 
drop.  

An October 1996 letter from the attorney then representing 
the appellant was accepted as a notice of disagreement with 
all issues addressed in the rating decision of September 
1996, including the noncompensable rating assigned for the 
veteran's left superficial peroneal nerve injury.  

A report of VA orthopedic examination, conducted in December 
1996, cited the veteran's history of multiple left knee 
surgeries, and his current complaints of pain, inability to 
walk more than four blocks without severe pain, inability to 
manage stairs, and a sharp pain around the fibular head which 
occasionally radiates down his leg into his foot.  It was 
noted that the veteran was scheduled for neurologic 
evaluation of his left lower extremity due to a left 
superficial peroneal nerve injury.  
At the time of examination, the veteran indicated that his 
private orthopedists had recommended a total knee 
arthroplasty when his left knee pain became intolerable.  
Examination of the left knee revealed multiple, well-healed 
incisions, a range of motion from -2 degrees on extension to 
100 degrees of flexion, medial and lateral joint line 
tenderness, and a significant degree of tenderness over his 
common [sic] peroneal nerve at the level of the fibular head 
and compression at that point recreated the pain and caused a 
significant amount of numbness and tingling.  He was able to 
walk on his heels and there was 5/5 strength of his ankle 
dorsiflexors and evertors.  The report of MRI scan in May 
1996 was reviewed and the diagnoses noted, while X-ray 
studies of the left knee in May 1996 disclosed a prior 
proximal tibial osteotomy and findings suspicious for 
spontaneous osteonecrosis of the medial femoral condyle.  The 
clinical assessment was severe left knee degenerative changes 
with medial femoral condyle osteochondritis dessicans and 
ongoing severe knee pain.  The examiner stated that the 
veteran was a poor candidate for any further surgery other 
than a total knee replacement; that he was significantly 
limited by his knee in his ability to perform work; and that 
there was a possibility that his most recent knee surgeries 
may have hastened his knee degeneration.  

A December 1996 report of VA fee-basis neurologic 
examination, conducted by Brian L. Boes, MD, a private 
neurologist, cited the veteran's complaints of weakness and 
dragging of the left foot after left knee surgery in November 
1995, together with tingling in the lateral aspect of his leg 
and occasional weakness in inversion of his left foot.  He 
further complained of occasional pain radiating down the leg 
in the lateral aspect.  Examination revealed some minimal 
weakness in the muscles of the left anterior lower leg, with 
giveaway characteristics on testing.  Temperature and 
vibratory sensation was normal, and there were only 
subjective complaints of decreased sensation to pinprick in 
the left lateral leg.  Patellar and Achilles reflexes were 
normal and symmetric in the lower extremities, and toes were 
downgoing.  The examiner noted that electromyography (EMG) 
testing of the veteran in December 1996 revealed evidence of 
a chronic peroneal neuropathy, with no evidence to suggest 
active denervation in the peroneal-innervated muscles.  The 
clinical impression included residual of a chronic peroneal 
neuropathy on the left with only minimal residual deficits at 
this time.  He recommended that the veteran avoid compression 
of the left peroneal nerve.  

In a February 1997 letter, the attorney then representing the 
appellant stated that the veteran would not report for 
scheduled VA examinations in February and in March 1997, 
asserting that VA had all the evidence it needed.

A March 1997 rating decision continued the 30 percent 
evaluation for the veteran's service-connected left knee 
disability under  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5257.

In March 1997, the veteran filed another Application for 
Increased Compensation Based on Unemployability (VA Form 21-
8940), stating that he had last worked full-time in December 
1995.  

An April 1997 letter from the attorney then representing the 
appellant stated that the veteran wished to appeal the issue 
of entitlement to an increased evaluation for the residuals 
of a high tibial osteotomy separately evaluated under 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5262.  He further 
stated that the veteran wanted to "reopen his claim for an 
increase in his service-connected residuals of a high tibial 
osteotomy, and alleged entitlement to a separate rating for 
residuals of a high tibial osteotomy. 

An April 1997 letter from the veteran's attorney stated that 
the veteran would not report for scheduled VA examinations in 
April and May 1997, asserting that VA had all the evidence it 
needed.  He further stated that the veteran would not be 
attending any compensation examinations in the future except 
those in connection with the pending appeal before the Court.

A May 1997 letter from the VA Assistant Regional Counsel, 
Lincoln, Nebraska, stated that the veteran had filed a 
federal tort claim for an allegedly negligent high tibial 
osteotomy performed at the VAMC, Lincoln, for a service-
connected knee injury.  As a consequence, no action was taken 
on the veteran's claims regarding residuals of a high tibial 
osteotomy pending resolution of the proceedings in the 
Federal District Court.

In May 1997, the veteran appointed John S. Berry, Esq., as 
his attorney, thereby revoking his previous appointment of 
Stephen A. Burt, Esq., as such attorney.  

A September 1997 letter from the veteran's attorney stated 
that the veteran would not report for a scheduled VA 
neurological examination by Dr. Sposato, a VA fee-basis 
neurologist, asserting that VA had all the evidence it 
needed.  Another letter from the veteran's attorney, dated 
one week later, demanded that additional examinations be 
scheduled.  It was further asserted that the veteran wanted 
to claim increased evaluations for his service-connected 
disabilities, issues which were already in appellate status.

Private treatment notes from Patrick E. Clare, MD, of 
Nebraska Orthopaedic and Sports Medicine, P.C., dated in 
September 1997, show that on the veteran had severe 
degenerative arthritis of the left knee, and had recently 
experienced increased symptoms associated with standing and 
weight-bearing.  In addition, he complained of some 
paresthesias in the anterior aspect of the leg to the dorsum 
of the foot, without any weakness of the foot.  A mild genu 
varus was present on weight-bearing and there was some 
lateral tenderness along the biceps.  Range of left knee 
motion was from 10 to 15 degrees less than full extension to 
95 degrees on flexion, with crepitus noted.  Left foot 
dorsiflexion was noted to be reasonably strong as compared to 
the right foot.  X-rays revealed a markedly narrowed lateral 
compartment with generalized degenerative changes in the 
knee.  A knee brace was prescribed.  

A February 1998 VA fee-basis neurological examination report 
from Richard C. Sposato, MD, a private neurologist, cited the 
veteran's complaints of difficulty in picking up his left 
foot and of a tendency to trip when tired, as well as finding 
it easier to lift and invert, rather than lift and evert, his 
left foot over the past two or three years.  Coordination 
testing revealed no truncal or limb ataxia on ambulation and 
on performing fine repetitive movements.  Muscle strength in 
the left halluces and the left extensor digitorum was 4.5/5 
as opposed to 5/5 on the right, while left foot evertors were 
4/5 as opposed to 5/5 on the right.  Reflexes were normal in 
the lower extremities except in the left knee, which were 
absent.  Reports of MRI studies and X-ray studies of the 
veteran's left knee in May 1996 were reviewed.  A slight 
decrease of sensitivity to pinprick was found along the 
dorsal lateral aspect of his left foot.  A report of EMG 
testing conducted in February 1998 revealed a left peroneal 
neuropathy.  

A subsequent VA fee-basis neurological examination of the 
veteran was conducted later in February 1998 by Dr. Sposato.  
In his examination report, it was noted that the veteran's 
left thigh measured 37 cm., in circumference while the right 
measured 41, and that circumference of the calves was 32 on 
the left and 34 on the right.  A linear surgical scar 
measuring 26 cm. was seen on the median anterior surface of 
the left knee.  Left knee extension was 5 degrees less than 
complete, while flexion was to 80 degrees.  

An April 1998 medical report from Mark N. Meyer, MD, of 
Kearney Bone and Joint Clinic, PC, noted that he had reviewed 
records pertaining to the veteran's treatment at the VA 
hospital from 1994 to the present, as well as records 
obtained from Drs. Heiser, Clare and Walla, and had examined 
the veteran's left knee.  However, he recounted a history of 
treatment offered by the veteran as to the period from 1976 
through 1993.  He noted that the veteran underwent a high 
tibial osteotomy in February 1994 due to worsening symptoms, 
but experienced severe medial joint line pain 
postoperatively, as well as concern about the alignment of 
his leg.  He subsequently had a hardware removal.  In 
November 1994, he underwent a corrective opening wedge 
osteotomy with a better result as to alignment, but 
subsequently experienced pain and had the hardware removed.  
He underwent an arthrotomy and synovectomy in March 1996.  
Current examination revealed multiple healed wound scars, 
including the lateral incision for the osteotomy extending 
along the lateral anterior knee and across the lateral joint 
line to near the biceps femoris tendon.  Range of left knee 
motion was approximately 10 degrees less than full extension 
to 90 degrees of flexion; alignment was clinically normal; 
the patellofemoral joint had minimal crepitus; and there was 
an insignificant amount of effusion.  The lateral and medial 
ligaments and the anterior and posterior cruciates were all 
stable.  Current X-ray studies revealed a healed metaphyseal 
osteotomy of the tibia, with no hardware, equal joint space 
narrowing, medial and lateral osteophytes of the femur; and 
an ideal alignment of the knee on weight-bearing.  The 
clinical impression was post-traumatic arthritis of the 
medial compartment, left knee, secondary to torn meniscus and 
medial meniscectomy done in 1976; and post-traumatic 
arthritis of the lateral compartment, left knee, secondary to 
overcorrection with high tibial osteotomy done in February 
1994.  

Dr. Meyer further stated that the veteran had a long history 
of left knee problems starting with his 1976 injury; and that 
he recovered well after a medial meniscectomy.  Later 
problems continued on the medial side except for a 
patellofemoral complaint treated in 1985.  His left knee 
function was reasonable through the 80's, worsening in the 
early to mid-1990's when he sought consultation for medial 
side pain and had a high tibial osteotomy in February 1994.  
Dr. Meyers expressed the opinion that the high tibial 
osteotomy performed in February 1994 overcorrected the 
veteran's varus deformity and produced approximately 12 
degrees mechanical varus or a 20 degree anatomic axis valgus 
deformity, causing rapid deterioration of his lateral 
compartment, making his symptoms as bad or worse laterally as 
medially, and resulting in destruction of the lateral 
compartment as a predictable sequelae.  He further stated 
that the high tibial osteotomy preformed in February 1994 was 
outside the standard of care because of the documented 
overcorrection, and provided an analysis of the operative 
procedure.  He concluded that the veteran would have been 
better off had he not had his tibial osteotomy in February 
1994 because of the diagnosed overcorrection.  

In a May 1998 letter, Richard F. Bergstrom, MD, a private 
orthopedist, responded to a series of questions propounded in 
a letter from the veteran's attorney.  A selective portion of 
the veteran's medical records were provided, not including 
records of his preservice arthrotomy with findings of a torn 
medial meniscus and osteochondritis dessicans of the medial 
femoral condyle at St. Elizabeth's Hospital in June 1976, and 
subsequent left medial meniscectomy with removal of an 
osteochondroma.  Dr. Bergstrom stated that review of the 
veteran's service separation examination disclosed that the 
veteran had at that point undergone both a medial and lateral 
meniscectomy, with a corresponding high likelihood of 
developing degenerative arthritis within several decades.  A 
review of the veteran's VA records revealed that he had 
undergone a high tibial osteotomy in February 1994, with X-
ray evidence of satisfactory postoperative position and 
alignment of fixation braces.  He stated that a high tibial 
osteotomy was a surgical procedure carried out at the knee to 
correct angular malalignment in arthritic conditions, 
particularly when limited to one side of the joint.  After 
the bone wedge is removed and the space closed, the osteotomy 
is often stabilized by fixation with a plate.  Overcorrection 
of the angular malalignment, a complication of the procedure, 
apparently occurred in the veteran's case, leading to another 
procedure to reduce the correction.  He noted that a high 
tibial osteotomy was a condition distinct from chondromalacia 
patellae, which is a softening of the cartilage of the 
patella and not necessarily a result of trauma.  He 
speculated, based upon the veteran's hearing testimony, that 
a screw might have penetrated the joint, and might have 
caused symptoms and possible injury to articular cartilage.  
He noted that there was no documented medical evidence 
establishing such penetration of the joint by a screw, and 
that he could not state from the record whether screw 
placement caused damage to the joint surface.  

In further response to questions from the veteran's attorney, 
Dr. Bergstrom stated that a high tibial osteotomy is a 
legitimate procedure particularly suited to a young adult 
with malalignment of the knee and degenerative arthritis, 
primarily confined to one compartment of the knee, as in the 
veteran's case.  He identified overcorrection and 
undercorrection as recognized complications of this 
technically demanding procedure.  He offered the opinion that 
the reversal of the high tibial osteotomy resulted in a 
second surgery with further scarring and morbidity, and he 
cited a note in the record referring to a 20 degree flexion 
of the upper tibia.  He further indicated that if the veteran 
was casted or immobilized following the two tibial 
osteotomies, this might cause aggravation of the 
chondromalacia patellae.  
Dr. Bergstrom noted that the goal of a high tibial osteotomy 
was to avoid or delay a total knee replacement, and indicated 
that the veteran was probably headed for a premature total 
knee replacement before his high tibial osteotomy due to 
having both [left] knee cartilages removed by age 21.  While 
the initial high tibial osteotomy was not successful, the 
second high tibial osteotomy was technically successful but 
did not provide long-term relief of symptoms.  He offered no 
support for the supposition that the veteran's left knee 
might have caused problems with his right knee.

Dr. Bergstrom called attention to a report of VA examination 
of the veteran, conducted in November 1995, showing that he 
walked with an antalgic gait, and had 10 degrees less than 
full left knee extension and 110 degrees of flexion.  X-ray 
studies disclosed severe degenerative arthritis in both 
compartments of the knee with a 20 degree flexion deformity 
of the proximal tibial osteotomy site.  He again 
distinguished chondromalacia patellae, a softening of the 
cartilage of the patella, from a high tibial osteotomy, an 
operative procedure carried out to treat arthritis of the 
knee.  He explained that the knee was comprised of three 
different joints, or compartments, i.e., the patellofemoral 
articulation, the medial compartment between the medial 
femoral condyle and the medial tibial plateau, and the 
lateral compartment between the lateral femoral condyle and 
the lateral tibial plateau.  At the time of the February 1994 
osteotomy, he indicated, the veteran's arthritis involved the 
medial compartment or the articulation between the medial 
femoral condyle and the medial tibial plateau, while 
currently all three compartments were involved.  He offered 
the opinion that the veteran had significant left knee 
impairment in November 1995, with the capability of doing 
only sedentary or light work without prolonged standing, 
climbing or heavy lifting.  

Medical records from Lincoln Surgery Center show that in July 
1998, the veteran underwent an operative arthroscopy and 
debridement of the left knee preparatory to a total knee 
replacement.  While the anterior and posterior cruciate 
ligaments were intact, there was considerable anterior 
compartment fibrosis and some fraying and tags of fibrous 
tissue from the previous meniscectomy which were debrided.  
There were marked grade IV changes in the condyle of the 
femur over the weight-bearing area with total loss of 
articular surface as the surgeon progressed from front to 
back.  Little grooves or ruts in the bony surface of the 
medial femoral condyle and the patella were debrided.  A 
rating decision of August 1998 assigned a temporary total 
disability rating under the provisions of  38 C.F.R. Part 4, 
§ 4.30 from the date of hospital entry through September 30, 
1998.  

In September 1998, the veteran was readmitted to Lincoln 
Surgery Center, where he underwent a total left knee 
arthroplasty for his postoperative residuals of multiple 
surgeries and degenerative arthritis of the left knee.  He 
returned to the recovery room in good condition and tolerated 
the procedure without complications.  A rating decision of 
September 1998 extended the veteran's temporary total 
disability rating under the provisions of  38 C.F.R. Part 4, 
§ 4.30 through October 30, 1998; granted a 100 percent 
schedular evaluation for his left knee replacement 
(prosthesis) under the provisions of  38 C.F.R. Part 4, 
§4.71a, Diagnostic Code 5055, effective November 1, 1998; and 
restored a 30 percent schedular evaluation under Diagnostic 
Code 5055, effective November 1, 1999, pending a future VA 
examination to ascertain residual disability.  

On November 5, 1998, the veteran entered into a compromise 
and settlement of his tort claim filed against the Government 
under the terms of which he received the sum of $35,000 and 
VA agreed to pay the costs of his September 1998 total knee 
replacement and rehabilitative therapy.  This compromise 
settlement did not abrogate the veteran's right to pursue 
claims of injury or disability related to the subject matter 
of that complaint currently filed with the Department of 
Veterans' Affairs.

As previously noted, pursuant to the Court's order of April 
22, 1998 and the Board's remand order of December 1998 
(Docket Number 94 - 40 206), a rating decision of January 
1999 granted a separate rating of 20 percent for loss of 
extension of the left knee due to arthritis, constituting a 
full grant of the benefit sought on appeal and ending that 
appeal.  

Pursuant to the Board's remand order of December 1998 (Docket 
Number 97 - 12 466), the rating decision of January 1999 also 
continued the schedular 30 percent evaluation for the 
veteran's postoperative residuals of total knee replacement 
(prosthesis), effective November 1, 1999, pending a future 
examination to assess residual disability; and granted an 
increased rating of 10 percent for service-connected injury 
to the left superficial peroneal nerve under  38 C.F.R. Part 
4, § 4.124a, Diagnostic Code 8722 (1998).  

As noted, the veteran has filed a timely Notices of 
Disagreement as to the rating assigned for the veteran's 
service-connected limitation of left knee extension due to 
arthritis and the increased rating of 10 percent assigned for 
his injury to the left superficial peroneal nerve.  The Board 
again calls attention to the fact that the issue of an 
increased rating for the veteran's service-connected injury 
to the left superficial peroneal nerve is already in 
appellate status, while the issue of a rating in excess of 20 
percent for the veteran's service-connected limitation of 
left knee extension due to arthritis has not been addressed 
by a statement of the case and is not currently in proper 
appellate status before this Board.  The latter issue is 
addressed in the Remand portion of this decision.  

II.  Analysis

Entitlement to a Rating in Excess of  30 Percent for 
Postoperative Residuals of a Left Knee Injury

The appellant contends that his service-connected left knee 
disability is more disabling than currently evaluated, and 
that an increased rating is warranted.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998);  38 C.F.R. Part 4 (1998).  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
service connection has already been established, and an 
increase in the disability rating is the issue, the present 
level of the disability is the primary concern.  Francisco v. 
Brown,  7 Vet. App. 55 (1994).

At the time of the rating decision of September 1996, 
currently under appeal, the veteran's service-connected left 
knee disability was diagnosed as postoperative residuals of 
recurrent meniscectomy, medial meniscectomy left knee, 
arthrotomy and excision of suprapatellar plica, resection of 
medial femoral condylar ridge, left; and upper tibial 
osteotomy, evaluated as 30 percent disabling under Diagnostic 
Codes 5257 (other impairment of knee; recurrent subluxation 
or lateral instability).  During the pendency of this appeal, 
a rating decision of January 1999 granted a separate rating 
of 20 percent for loss of extension of the left knee due to 
arthritis under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5010 (traumatic arthritis) and Diagnostic 
Code 5261 (limitation of extension of leg), effective July 1, 
1997.  Following the veteran's left total knee replacement in 
September 1998, his primary left knee disability has been 
evaluated under Diagnostic Codes 5055 (knee replacement, 
prosthesis). 

The RO and the Board have considered the evaluation of the 
veteran's left knee disability under all potentially 
applicable diagnostic codes in order to determine whether 
another diagnostic code might yield a higher rating 
evaluation, including
diagnostic codes 5256 (ankylosis of the knee), 5258 
(dislocated semilunar cartilage), 5259 (removal of semilunar 
cartilage, symptomatic), 5260 (limitation of flexion of leg), 
5261 (limitation of extension of the leg), 5262 (impairment 
of tibia and fibula), and 5263 (genu recurvatum, acquired, 
traumatic, with weakness and insecurity in weight-bearing 
objectively demonstrated).  Ankylosis refers to "immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure".  Nix v. Brown,  4 Vet. App. 462, 465 
(1992);  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  As 
the record includes no clinical findings or diagnoses of 
ankylosis of the left knee, as required by DC 5256, the 
veteran's knee disability may not be evaluated under that 
diagnostic code.  Neither is there medical evidence 
establishing the current presence of a dislocated semilunar 
cartilage, as required under DC 5258.  Although the veteran 
has undergone excision of a semilunar cartilage, as 
contemplated by DC 5259, the maximum evaluation under that 
diagnostic code is 10 percent.  While the record establishes 
a diagnosed limitation of left knee flexion varying from 60 
to 80 degrees during the period in question, DC 5260 provides 
that the minimum compensable evaluation requires a showing of 
flexion limited to 45 degrees.  

The veteran's attorney has argued for evaluation of the 
veteran's left knee disability under DC 5262, and for a 
separate rating under DC 5262, and has previously submitted a 
brief to the Court and currently to the Board in support of 
those contentions.  In that brief, it is argued that a 
surgical report of February 17, 1994 revealed that the 
veteran had a "varus alignment of his left lower 
extremity"; that examination of his left lower extremity 
shows a significant genu varus of the left lower extremity"; 
and that "coventry [osteotomy] to realign the lower 
extremity because of the arthritis" was being considered.  
While the Court considered that evidence and the arguments 
raised in the appellant's brief, it noted in its April 22, 
1998 decision that the medical evidence of record at the time 
of the Board's June 1996 decision, which included the 
surgical report of February 17, 1994, failed to disclose 
nonunion of the tibia and fibula with loose motion, requiring 
a brace, as required for an evaluation of 40 percent under DC 
5262.  Further, it was determined that the veteran's then-
current 30 percent schedular evaluation for his left knee 
disability incorporated any known residuals.  The Board finds 
that the left high tibial osteotomy has been evaluated as 
part of the veteran's left knee condition since the date of 
that procedure and that he has in effect has been granted 
service connection for the left tibial osteotomy.  See rating 
decision of June 1994.  The question is therefore not one of 
service connection, but of granting a rating separate from DC 
5257 under 5262.  

Governing regulations provide that the evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation. . . .  Both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. Part 4, § 4.14 
(1998).

As noted above, prior to the veteran's left total knee 
replacement in September 1998, the veteran had a 30 percent 
evaluation for his left knee disability, rated as 
postoperative residuals of recurrent meniscectomy, medial 
meniscectomy left knee, arthrotomy and excision of 
suprapatellar plica, resection of medial femoral condylar 
ridge, left; and upper tibial osteotomy under DC 5257.  
Subsequent to that surgery, his temporary total disability 
rating under 38 C.F.R. Part 4, § 4.30 was supplanted on 
November 1, 1998 by a 100 percent schedular rating under DC 
5055 for a period of one year following the implantation of 
the left knee prosthesis.  Effective November 1, 1999, a 
schedular 30 percent evaluation is assigned, subject to a 
future examination to ascertain residual disability.  In 
addition, the veteran has a separate 20 percent evaluation 
for limitation of extension due to arthritis, which includes 
an additional 10 percent under the provisions of  38 C.F.R. 
Part 4, §§ 4.40, 4.45, and 4.59 (1998), as well as a separate 
10 percent evaluation for residuals of injury to the left 
superficial peroneal nerve under  38 C.F.R. Part 4, § 4.124a, 
Diagnostic Code 8722 (1998).  

38 C.F.R. Part 4, § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. 

Further,  38 C.F.R. Part 4, § 4.45 provides that the factors 
of joint disability reside in reductions of their normal 
excursion of movements in different planes, and that inquiry 
will be directed to the following considerations: 

   (a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); 
   (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); 
   (c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); 
   (d) Excess fatigability; 
   (e) Incoordination, impaired ability to execute skilled 
movements smoothly; 
   (f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints . . . . 

38 C.F.R. Part 4, § 4.59 provides that with any form of 
arthritis, painful motion is an important factor of 
disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints . . . The intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.

The record shows that the RO has assigned a separate 10 
percent evaluation for the veteran's limitation of knee 
extension due to arthritis, with an added 10 percent under 
the provisions of  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 
based upon objective clinical findings of muscle atrophy, 
weakened movement, pain on weight-bearing, pain on use, and 
excess fatigability.  The Board notes that the sufficiency of 
the separate evaluation assigned for the veteran's limitation 
of extension due to arthritis under DC 5010 and 5262 is 
currently the subject of a pending appeal.  For that reason, 
the Board will not address that issue at this time.  However, 
the Board finds that the 30 percent evaluation assigned for 
the veteran's primary left knee disability under DC 5257 
represents a finding of recurrent subluxation or lateral 
instability productive of severe impairment of left knee 
function.  In view of the separate evaluations assigned for 
arthritis and for neurologic manifestations of his left knee 
disability, the Board finds that such evaluation adequately 
reflects the full extent of his primary left knee disability 
prior to his left total knee arthroplasty in September 1998.

The Board further finds that the currently assigned 
evaluations for musculoskeletal and neurologic disability 
stemming from the veteran's left knee disability, taking into 
consideration the provisions of  38 C.F.R. Part 4, §§ 4.40, 
4.45, and 4.59, are adequate to reflect the full extent of 
the disability stemming from the veteran's left knee 
condition, and that assignment of a separate rating under DC 
5262 would constitute an impermissible evaluation of the same 
manifestations of the veteran's disability under different 
diagnoses.

Finally, the Board finds that evaluation of the veteran's 
left knee disability under DC 5263 (genu recurvatum; 
acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated) is not possible in the 
absence of any finding or diagnosis of a backward bending of 
the knee joint.  The Board finds that evaluation of the 
veteran's left knee disability under any of the above-cited 
diagnostic codes would not yield an evaluation in excess of 
the schedular 30 percent rating assigned for that disability 
prior to or after his total left knee replacement.  

The Board concludes that prior to his left knee replacement 
in September 1998, the veteran's left knee disability was 
properly evaluated under DC 5257 as 30 percent disabling, 
based upon objective clinical and radiographic evidence of 
recurrent subluxation or lateral instability productive of 
severe impairment of knee function, and that he has been 
assigned a separate 20 percent evaluation for limitation of 
extension due to arthritis.  Subsequent to that procedure, he 
has been assigned the maximum possible rating under  
38 C.F.R. Part 4, § 4.30 and DC 5055 until November 1, 1999, 
when a rating examination will be conducted prior to 
reduction to the prospectively assigned 30 percent rating.  

Based upon the clinical findings on recent VA orthopedic, 
neurologic, and radiographic examinations, as set out in the 
Evidence section of this decision, and with consideration of 
the applicable schedular ratings and the cited General 
Counsel opinion, the Board finds that the schedular criteria 
for a rating in excess of  30 percent for the veteran's left 
knee disability, diagnosed as postoperative residuals of 
recurrent meniscectomy, medial meniscectomy left knee, 
arthrotomy and excision of suprapatellar plica, resection of 
medial femoral condylar ridge, left; upper tibial osteotomy 
are not met.  The Board further finds that the current 
evidence of record does not warrant a rating in excess of 30 
percent for postoperative residuals of recurrent 
meniscectomy, medial meniscectomy left knee, arthrotomy and 
excision 
of suprapatellar plica, resection of medial femoral condylar 
ridge, left; upper tibial osteotomy; status post total left 
knee arthroplasty, subsequent to the termination of his 
schedular 100 percent rating effective November 1, 1999.  

The Board further finds that the record in this case presents 
no evidence or argument to reasonably indicate that the 
provisions of  38 C.F.R. §§ 3.321(b)(1) (1998) are 
potentially applicable, nor is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
To the contrary, the ratings assigned for the veteran's 
service-connected left knee disability contemplate the 
totality of the resulting disability.  

Entitlement to a Rating in Excess of 10 Percent for Residuals 
of Injury to the Left Superficial Peroneal Nerve

II.  Analysis

A rating decision of September 1996 granted service 
connection for residuals of injury to the left superficial 
peroneal nerve, evaluated as noncompensably disabling.  That 
action was based upon findings by a VA physician in April 
1996 indicative of pressure on the peroneal nerve and a 
possible peroneal nerve injury, subsequently confirmed by EMG 
studies.  The veteran appealed for a compensable rating for 
that disability.  The medical evidence pertaining to this 
disability is set out in the Evidence section, above.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998);  38 C.F.R. Part 4 (1998).  Separate diagnostic codes 
identify the various disabilities. 

Unlike the previous issue, this matter addresses the 
assignment of an initial rating for disability following an 
initial award of service connection for such disability.  In 
such cases, the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) ("Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  Therefore, the Board will 
review the medical evidence of record as it pertains to the 
disabilities at issue from the date of the initial rating 
evaluation.  Fenderson, id.

This issue was previously before the Board in December 1998.  
At that time, the veteran's service-connected residuals of 
injury to the left superficial peroneal nerve were evaluated 
under the provisions of VA's Schedule for Rating 
Disabilities,  38 C.F.R. Part 4, § 4.124a, Diagnostic Code 
8522 (1998) (Complete or partial paralysis of the superficial 
peroneal nerve).  In its December 1998 decision and remand, 
the Board directed the RO to review the veteran's complete 
medical records and readjudicate his claim for a compensable 
rating for his service-connected left superficial peroneal 
nerve injury in light of the provisions of  38 C.F.R. Part 4, 
§ 4.123, Diagnostic Code 8622 (1998) (peripheral neuritis), 
under the criteria set out at  38 C.F.R. Part 4, § 4.124, 
Diagnostic Code 8722 (1998) (peripheral neuralgia), and under 
the criteria set out at  38 C.F.R. Part 4, § 4.124a, 
Diagnostic Code 8522 (1998) (Complete or partial paralysis of 
the left superficial peroneal nerve).  It required that a new 
rating decision be prepared giving reasons and bases for all 
determinations contained therein, and a clear explanation as 
to why one diagnostic code was used rather than another in 
selecting the diagnostic code representing the greatest 
disability.  The RO was instructed that should it determine 
that the prohibition against pyramiding (38 C.F.R. Part 4, 
§ 4.14) was applicable at any point, the facts supporting 
that determination should be set out in full in the text of 
the rating decision. 

VA's Schedule for Rating Disabilities provides that paralysis 
of the superficial peroneal nerve will be rated as 30 percent 
when complete, with eversion of the foot weakened.  
Incomplete paralysis of the superficial peroneal nerve will 
be rated as 20 percent disabling when severe, as 10 percent 
disabling when moderate, and as zero percent disabling when 
mild.  38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8522 
(1998).  

Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury to the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. Part 4, § 4.123, Diagnostic 
Code 8622 (1998).  

Peripheral neuralgia, characterized chiefly by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. Part 4, 
§ 4.124, Diagnostic Code 8722 (1998).  

The medical record in this case, consisting of examinations 
and evaluations of the veteran by both private and VA 
physicians, shows that a May 1996 neurological report from 
Dr. Sposato noted subjective numbness along the lateral 
aspect of the veteran's proximal left leg and difficulty in 
picking up his left foot, with clinical findings of absent 
left knee jerk, and some weakness of the extensor halluces 
and extensor digitorum on the left, there was no sensory 
deficit, truncal or limb ataxia, strength of resistance to 
eversion was equal, bilaterally, and the veteran's injury to 
the left peroneal nerve was characterized as mild-minimal.  
Further, VA examination in December 1996 disclosed that 
strength in the veteran's ankle dorsiflexors and evertors was 
5/5.  Dr. Boes' examination in December 1996 revealed some 
minimal weakness in the muscles of the left anterior lower 
leg, sensory testing was objectively normal, patellar and 
Achilles' reflexes were normal and toes were downgoing, and 
EMG studies disclosed evidence of a chronic peroneal 
neuropathy with only minimal residual deficits.  

To the same point, notes from Dr. Clare, dated in September 
1997, disclosed no weakness in the left foot, and 
dorsiflexion was found to be reasonably strong.  A VA 
neurological examination in February 1998 revealed no 
impairment of coordination in the left lower extremity, 
muscle strength in the extensor halluces and extensor 
digitorum was 4.5/5 on the left, and strength was 5/5 in the 
foot evertors on the left.  EMG testing revealed a left 
peroneal neuropathy, with a slight decrease in sensitivity to 
pinprick.  The reports from Dr. Meyers and from Dr. Bergstrom 
made no mention of any findings of significant neurological 
deficit.  

Based upon the foregoing, the Board finds that the veteran's 
service-connected residuals of a left superficial peroneal 
nerve injury are most appropriately evaluated as peripheral 
neuralgia  under  38 C.F.R. Part 4, § 4.124, Diagnostic Code 
8722 (1998).  Disabilities under that diagnostic code are to 
be rated on the same scale as injury to the superficial 
peroneal nerve, with a maximum equal to moderate incomplete 
paralysis.  The Board finds that the veteran's residuals of a 
left superficial peroneal nerve injury equate to no more than 
moderate incomplete paralysis, and that an evaluation in 
excess of the currently assigned 10 percent evaluation is not 
warranted.  

The Board further finds that the record in this case presents 
no evidence or argument to reasonably indicate that the 
provisions of  38 C.F.R. §§ 3.321(b)(1) (1998) are 
potentially applicable, nor is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating for the veteran's residuals of a left superficial 
peroneal nerve injury.  Shipwash v. Brown,  8 Vet. App.  218, 
227 (1995).  To the contrary, the rating currently assigned 
for that condition contemplates the totality of the resulting 
disability.


ORDER

A rating in excess of  30 percent for postoperative residuals 
of a left knee injury with total knee replacement is denied.

A rating in excess of 10 percent for service-connected 
residuals of injury to the left superficial peroneal nerve is 
denied.  


REMAND

The Court's April 22, 1998 order further directs the Board to 
remand the case to the RO to adjudicate the issue of 
entitlement to a total disability rating based upon 
unemployability due to service-connected disabilities as 
raised in the veteran's testimony at the December 1994 
personal hearing at the RO.  However, while the veteran's 
appeal on other issues was pending before the Court, the 
veteran filed a formal claim for a total rating based on 
unemployability due to service-connected disabilities in 
April 1996.  That claim was denied by rating action of 
October 1996, a timely notice of disagreement was filed, and 
that issue, together with other issues, is currently pending 
before the Board under Docket Number 97 - 12 466.  That issue 
cannot be addressed by the Board so long as other claims for 
service connection and increased ratings remain pending and 
unresolved.  However, the Board notes that following release 
of the Court's order, which stated, in pertinent part, that 
"the veteran raised the TRIU issue initially only in his 
testimony" before the [RO] in December 1994, arguments were 
advanced by the veteran's attorney to the effect that 
language contained in letters from the veteran to the RO 
dated in March 1994 and in June 1994, and in his substantive 
appeal (VA Form 9) filed in September 1994, constitute claims 
for a total rating based on unemployability.  In a VA Form 9, 
received at the RO in February 1998, the veteran's attorney 
included the following phrase: "entitlement to an earlier 
effective date of award," with no identification as to the 
subject of that reference.  The Board will assume that the 
veteran's attorney is referring to and prospectively arguing 
the effective date of an award of a total disability rating 
based upon unemployability due to service-connected 
disabilities.  In any event, no further action was taken by 
the RO with respect to that issue and the claim for a total 
disability rating based upon unemployability currently 
remains in appellate status.  The RO is instructed to review 
the correspondence cited by the veteran's attorney when other 
issues have been resolved and the issue of a total rating 
based on unemployability due to service-connected disability 
can be addressed.   

As noted in the Board's prior remand, the veteran filed a 
Notice of Disagreement in October 1996 and a VA Form 9 in 
March 1997 by which he has attempted to appeal an alleged 
denial of service connection for a right knee disability as 
secondary to his service-connected left knee disability, 
although that issue had last been finally denied by a rating 
decision of February 1985 and no subsequent adjudicative 
action had been taken.  Although the Board's December 1998 
remand suggested in error that the RO assume jurisdiction of 
that issue, it notes the statutory requirement that a claim 
supported by new and material evidence be submitted in order 
to reopen a claim that has previously been finally denied.  
38 U.S.C.A. § 5108 (West 1991& Supp. 1998).  The veteran 
should be informed in writing of that fact and of the 
evidentiary requirements to reopen a claim for benefits after 
a prior final denial by an agency of original jurisdiction.  
No further action should be taken absent submission of a 
specific claim for service connection for a right knee 
disability as secondary to a service-connected left knee 
disability, supported by new and material evidence.  Should 
the threshold issue be resolved in the veteran's favor for 
purposes of acquiring jurisdiction, applying the criteria set 
out in  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the RO 
should then determine whether the claim is well-grounded.  

As noted, following the rating decision of January 1999 
ending the appeal under Docket Number 94 - 40 206, the 
veteran's attorney undertook to file a Notice of Disagreement 
with respect to the 20 percent evaluation assigned for the 
veteran's limitation of extension of the left knee due to 
arthritis under Diagnostic Codes 5010 and 5261.  That action 
requires the issuance of a Supplemental Statement of the Case 
addressing that issue.  That issue is Remanded to the RO for 
issuance of the required Supplemental Statement of the Case. 

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  No. 97-78 (U.S. Vet. App. June 
26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

Based upon the foregoing, the case is Remanded to the RO for 
the following actions:

1.  The RO should issue a Supplemental 
Statement of the Case addressing the 
appeal for a rating in excess of 20 
percent for limitation of extension of 
the left leg due to arthritis.  The 
appellant should be specifically advised 
of his right to submit additional 
evidence or argument in support of that 
or any other pending claim, and to 
request a personal hearing.  

2.  The RO should inform the veteran that 
should he wish to claim entitlement to 
benefits under the provisions of  
38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998), and  38 C.F.R. § 3.358 (1998), he 
should submit medical and other evidence 
in support of that claim, or if such 
evidence is already of record, identify 
the specific evidence relied upon in 
presenting that claim.  

3.  In the event that the RO should 
schedule future VA medical examinations 
of the veteran, he should be informed in 
writing of the provisions of  38 C.F.R. 
§ 3.655 (1998), of the potential adverse 
consequences of failing to appear for 
scheduled VA examinations, and of the 
fact that such examinations may assist 
him in establishing benefit entitlement. 

4.  When all issues properly raised and 
pending before the RO have been 
adjudicated, the RO should then 
adjudicate the issue of entitlement to a 
total rating based on unemployability due 
to service-connected disabilities.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
attorney should be provided an opportunity to respond.  The 
appellant should be advised of the requirements to initiate 
and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

